Name: Commission Regulation (EC) No 2124/96 of 5 November 1996 providing for the determination and the administration of the agricultural component for certain goods originating in Latvia resulting from the processing of certain agricultural products referred to in the Annexes to Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: international trade;  Europe;  agri-foodstuffs;  trade policy;  trade;  tariff policy
 Date Published: nan

 6. 11 . 96 EN Official Journal of the European Communities No L 284/ 11 COMMISSION REGULATION (EC) No 2124/96 of 5 November 1996 providing for the determination and the administration of the agricultural component for certain goods originating in Latvia resulting from the processing of certain agricultural products referred to in the Annexes to Council Regulation (EC) No 3448/93 Regulation shall be subject to a reduced agricultural component within the limits of the annual quotas set out therein . 2 . The quotas referred to in the Annex to this Regula ­ tion shall be administered by the Commission in accor ­ dance with the provisions of Commission Regulation (EC) No 1 460/96 (3) establishing the detailed rules for imple ­ menting the preferential trade arrangements applicable to certain goods resulting from the processing of agricultural products, as provided for in Article 7 of Regulation (EC) No 3448/93 . Article 2 In Part 1 of Annex III to Regulation (EC) No 1913/96 (4) laying down the reduced agricultural components and additional duties applicable from 1 July to 31 December 1996 to the importation into the Community of goods covered by Regulation (EC) No 3448/93 under agree ­ ments with Estonia, Latvia and Lithuania, the following lines are inserted . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (') and in particular Article 7 (2) thereof, Whereas Protocol 2 of the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the Euro ­ pean Coal and Steel Community, of the one part, and the Republic of Latvia of the other part (2) provides for reduc ­ tions of the agricultural components for certain goods referred to in Annex I to the said Protocol within the limits of the quotas fixed in Annex II to the same Protocol ; Whereas goods falling within CN codes 1806 31 00 and 1806 32 10 originating in Latvia qualify for a reduced agricultural component upon import into the Commun ­ ity, whereas quotas should be opened accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II , ' 1806 30 10 0, 1806 32 lOQ'. Article 3 The reduced agricultural components referred to in Article 1 shall be those set out in Regulation (EC) No 1913/96 . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 . HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1996, goods originating in Latvia which are listed in the Annex to this This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1 996 . For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 318 , 20 . 12 . 1993, p. 18 . 2 OJ No L 374, 31 . 12 . 1994, p. 1 . (3 ) OJ No L 187, 26 . 7. 1996, p. 18 . 4 OJ No L 256, 9 . 10 . 1996, p. 1 . No L 284/12 EN Official Journal of the European Communities 6. 11 . 96 ANNEX Serial No CN code Duty applicable as from 1 . 7 . 1996 Annual quota 09.6507 1806 31 00 0 + EAR max 24,2 % + AD S/Z 55 tonnes 09.6509 1806 32 10 0 + EAR max 24,2 % + AD S/Z 55 tonnes